While it may be true that the facts upon which plaintiff apparently relies to constitute fraud have been set forth with sufficient clarity, I believe that it is also true that those facts do not add up to a claim upon which relief can be granted.
Under its amended complaint, plaintiff could conceivably prove that there was a misrepresentation made by the defendant with knowledge of its falsity at the time it was made. It is not conceivable, however, that plaintiff could prove its actual and justifiable reliance upon that misrepresentation.
Under the test set forth in O'Brien v. University CommunityTenants Union (1975), 42 Ohio St.2d 242, 71 O.O. 2d 223,327 N.E.2d 753, a Civ. R. 12(B)(6) motion should not be sustained unless it appears beyond doubt from the complaint that plaintiff can prove no set of facts entitling him to recovery. I believe that test is satisfied in this case.
Since defendant's motion was made under the authority of Civ. R. 12(B)(6), the dismissal of the case by the trial court should be affirmed on that basis.